The judgment of the court (Preston, J., dissenting in part) was pronounced by
Rost, J.
The evidence in the record satisfies us that the plaintiff, so far from exercising his legitimate legal rights in his numerous suits against the defendant, has used the process of courts for the sole purpose of vexing and harrassing him, without any reasonable hope or expectation of recovering any portion of the sum claimed. The fact that he agreed to take less wages from the defendant than he was receiving in another house, has no weight with us. It may not have been optional with him to remain in that house, and he may have had many motives for making the change, besides the belief that he was to become the partner of the defendant. We are of opinion that the judgment .should be affirmed in both cases.
Judgment affirmed in both cases, with costs.